

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed on the 1st day of
February, 2016 by and between Tech Data Corporation, a Florida corporation (the
“Employer”), and Richard Hume (the “Employee”).
RECITALS
A.     Employee desires to serve in the position of Chief Operating Officer.
B.     Employer desires to employ Employee in the position of Chief Operating
Officer.
NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements set forth herein, the receipt and adequacy of which are hereby
acknowledged, Employer and Employee agree as follows:
1.Employment.
1.1    Position. Subject to the terms and conditions of this Agreement, Employer
shall engage Employee, and Employee hereby accepts employment, in the position
of Chief Operating Officer, with all the duties, responsibilities and authority
normally associated with such position. Employer and Employee acknowledge that,
as Chief Operating Officer, Employee shall report to the Chief Executive Officer
(the “CEO”) of the Employer.
1.2    Duties/Other Employment. During his employment with Employer, Employee
shall devote substantially all of his business time and all reasonable efforts
to his employment and perform diligently such duties. Employee shall not,
without the prior written consent of the CEO, directly or indirectly, other than
in the performance of duties naturally inherent in the businesses of Employer
and/or in furtherance thereof, render services of a business, professional or
commercial nature to any other person or firm, whether for compensation or
otherwise; provided, however, that so long as it does not interfere with his
full-time employment hereunder, Employee may attend to outside investments, and
upon approval of the Compensation Committee of the Employer’s Board of Directors
(the “Compensation Committee”), the Employee may serve as a director of a
corporation which does not compete with Employer (within the meaning of
Section 5.1), and serve as a director, trustee or officer of or otherwise
participate in educational, welfare, social, religious and civic organizations.
Employee’s work location shall be at the Employer’s headquarters in Clearwater,
Florida. In Employee's position as an officer of the Employer, he will be
subject to Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the Employer shall assist Employee in timely making any
requisite filings with the Securities and Exchange Commission (“SEC”).

(Matter # 000975)

--------------------------------------------------------------------------------



2.    Employment Term. Subject to the provisions for termination as hereinafter
provided, the term of Employee’s employment with the Employer shall begin on
March 1, 2016 or such other date as the Employer and Employee may mutually agree
(the “Effective Date”) and shall continue until such time as it is terminated as
provided in Section 7 (the “Term”).
3.    Remuneration. During the Term that Employee is employed by Employer
pursuant to this Agreement, Employer shall pay, provide or make available to
Employee the following compensation, remuneration and other benefits:
3.1    Salary. As compensation for Employee’s services to Employer, Employer
shall pay Employee an annual base salary in the amount of Six Hundred Fifty
Thousand dollars ($650,000) (the “Base Salary”) in biweekly installments
consistent with its practices at its Clearwater, Florida location (subject to
all applicable governmental withholdings, and any deductions or withholdings
authorized by Employee). The Base Salary shall be reviewed annually by the
Compensation Committee on the same basis as applicable to the other senior
executive officers, provided that during the initial twenty-four months of
Employee’s employment (the “Initial Period”), the Base Salary shall not be
reduced unless such reduction is made in conjunction with and in the same
proportion as base salary reductions applicable to the Employer’s other senior
executive officers.
3.2    Annual Bonus. During each fiscal year in the Term, Employee shall be
eligible to participate in the Employer’s Executive Incentive Bonus Plan or such
other annual bonus plan applicable to the Employer’s senior executive officers.
Employee’s target bonus opportunity for the 2017 fiscal year (“FY2017”) has been
separately communicated to Employee. Employee’s actual bonus earned for FY2017
shall be subject to proration in the event the Effective Date does not occur on
or prior to March 1, 2016. Proration, if any, shall be based on the number of
days from the Effective Date through the last day of FY2017. The target bonus
opportunity shall be reviewed annually by the Compensation Committee on the same
basis as applicable to the other senior executive officers, provided that during
the Initial Period, the Employee’s target bonus opportunity shall not be reduced
unless such reduction is made in conjunction with, and in the same proportion
as, reductions in the target bonus opportunity applicable to the Employer’s
other senior executive officers.
3.3    Equity Incentives. In each fiscal year during the Term, Employee shall be
entitled to participate in long-term equity incentives provided by Employer to
its senior executive officers. The amount of such awards and the terms and
conditions thereof shall be determined by the Compensation Committee on the same
basis as applicable to the other senior executive officers. Employee’s initial
award of long-term equity incentives shall be granted during March 2016 (or, if
the Effective Date is later, upon the Compensation Committee meeting for the
Employer’s fiscal quarter in which the Effective Date occurred). The amount of
such initial award has been separately communicated to Employee.
3.4    Buy-Out Equity. In consideration of Employee’s forfeiture of certain
compensation from Employee’s prior employer, at the time of the award of the
initial long-term equity incentives described in Section 3.3 above, Employee
shall also receive a special grant of time-based restricted stock units with a
value of $850,000 (the “Buy-Out RSUs”). Except as otherwise

2

--------------------------------------------------------------------------------



provided in this Agreement, the Buy-Out RSUs will be subject to the same vesting
and other terms and conditions applicable to the initial award of restricted
stock units under Section 3.3 above. For avoidance of doubt, the time-based
vesting schedule for the Buy-Out RSUs shall be no less favorable than 25% on
each of the first two anniversaries and 50% on the third anniversary of the date
of grant.
3.5    Benefits, Reimbursement of Expenses, Etc. Employee shall be eligible to
participate in or receive benefits under the health and welfare, deferred
compensation and retirement plans generally provided or made available to other
senior executive officers of Employer from time to time, including the Executive
Choice Plan as a Tier 1 participant, subject to the regular eligibility,
operational and other requirements of such plans. In recognition of incremental,
one-time expenses Employee will incur, Employee shall be entitled to use the
Executive Choice Plan for FY2017 for attorney fees incurred in the negotiation
of this Agreement.
3.6    Relocation. Employee acknowledges and agrees that Employer requires him
to relocate his principal family residence to Florida. Employer agrees to
provide Employee with relocation benefits pursuant to the relocation policy
which has been separately provided to Employee. In addition, Employer will
provide full tax gross-up payments to Employee with respect to all
reimbursements and payments described in this Section 3.6 (to the extent
includable in Employee’s income and/or subject to Social Security or Medicare
taxes and not otherwise deductible by Employee) computed using the highest
applicable marginal income, Social Security or Medicare tax rates, but assuming
no state income tax (as is the case with Florida residents). In the event
Employee is subject to any state income taxes with respect to reimbursements or
payments under this Section 3.6, Employer’s obligation to provide a full tax
gross-up shall also apply to such state incomes. All reimbursements and payments
to Employee under this Section 3.6 shall be made to Employee within 30 days of
submission of applicable receipts or invoices and in all event not later than
the end of the taxable year after the taxable year in which such expenses were
incurred or taxes for which a tax gross-up payment is due were paid by Employee.
3.7    Vacation. Employee shall be entitled to 5 weeks of vacation and sick
leave each year, in accordance with Employer’s policies for senior executive
officers as in effect from time to time.
3.8    Code Section 280G. In the event that it is determined that any payment or
distribution of any type to or for Employee's benefit made by the Employer, by
any of its affiliates, by any person who acquires ownership or effective control
or ownership of a substantial portion of the Employer’s assets (within the
meaning of Code Section 280G and the regulations thereunder) or by any affiliate
of such person, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (collectively, the “Total
Payments”), would be subject to the excise tax imposed by Code Section 4999 or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest or penalties, are collectively referred to as
the “Excise Tax”), then such payments or distributions or benefits shall be
payable either: (i) in full or (ii) as to such lesser amount which would result
in no portion of such payments or distributions or benefits being subject to the
Excise Tax. Employee shall receive the greater, on an after-tax basis, of the
amount reflected in (i) or (ii) above.

3

--------------------------------------------------------------------------------



If the Total Payments must be reduced as provided in the previous paragraph, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a “parachute payment” (as defined under Code
Section 280G and the regulations thereunder); (2) cancellation of accelerated
vesting (or, if necessary, payment) of cash awards for which the full amount is
not treated as a parachute payment; (3) reduction of any continued employee
benefits and (4) cancellation of any accelerated vesting of equity awards. In
selecting the equity awards (if any) for which vesting will be reduced under
clause (4) of the preceding sentence, awards shall be selected in a manner that
maximizes the after-tax aggregate amount of reduced Total Payments provided to
Employee, provided that if (and only if) necessary in order to avoid the
imposition of an additional tax under Section 409A of the Code, awards instead
shall be selected in the reverse order of the date of grant. For the avoidance
of doubt, for purposes of measuring an equity compensation award’s value to
Employee when performing the determinations under the preceding paragraph, such
award’s value shall equal the then aggregate fair market value of the vested
shares underlying the award less any aggregate exercise price less applicable
taxes. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.
Employee and the Employer shall furnish such documentation and documents as may
be necessary for the Employer’s independent external accountants to perform the
requisite Code Section 280G computations and analysis. The Employer shall bear
all costs that may incurred in connection with performing any calculations
contemplated by this Section 3.8.
4.    Confidentiality, Non-Compete, Non-Disparagement, Etc.
4.1    Confidential Information.
(a)    Employee acknowledges that Employer’s Confidential Information is the
exclusive property of Employer, is material and confidential, and greatly
affects the effective and successful conduct of the business of Employer.
Employee agrees to use Employer’s Confidential Information only for the benefit
of Employer and shall not at any time, directly or indirectly, either during
Employee’s employment with Employer or afterward, divulge, reveal or communicate
Employer’s Confidential Information to any person, firm, corporation or entity
whatsoever, or use Employer’s Confidential Information for Employee’s own
benefit or for the benefit of others.
(b)    Definition. As used in this Section 4.1, the term “Confidential
Information” means any and all information, including, but not limited to,
information or ideas conceived or developed by Employee, applicable to or in any
way related to (i) the present or future business of Employer, (ii) research and
development related to Employer’s business, (iii) the business of any customer
or vendor of Employer, (iv) trade secrets, (v) processes, formulas, data,
program documentation, algorithms, source codes, object codes, know-how,
improvements, inventions, and techniques, (vi) all plans or strategies for
marketing, development and pricing, and (vii) all information concerning
existing or potential customers or vendors, and all similar information
disclosed to Employer by other persons and any information in documents or
computers that Employer designates as confidential by notation therein or
thereon.

4

--------------------------------------------------------------------------------



4.2    Non-Disparagement and Non-Publication. Employee shall not, at any time,
denigrate or disparage Employer or any of its Board of Directors or officers,
and Employer and its Board of Directors and officers shall not, at any time,
denigrate or disparage Employee.
4.3    Return of Employer’s Property. Employee agrees to make a prompt and
complete disclosure to Employer of any Confidential Information in Employee’s
possession, upon such a request by Employer. Upon termination of employment and
at any other time upon request, Employee further agrees to surrender to Employer
all documents, writings and other such materials produced by Employee or coming
into Employee’s possession by or through employment with Employer during the
term of such employment, and agrees that all such materials are at all times
Employer’s property.
4.4    Cooperation. Employee agrees to fully cooperate, in all reasonable
respects, with Employer in regard to any internal or external investigations of
Employer, its business, its business practices or the like relating to the
period in which Employee is or was employed by Employer. If Employee is
requested to provide assistance after termination of his employment, then he
will be reimbursed for any reasonable expenses. All payments to Employee under
this Section 4.4 shall be made within 30 days of submission of applicable
receipts or invoices.
4.5    Legal Disclosure. Notwithstanding the foregoing, no confidentiality,
non-disparagement or other obligation owed by Employee to the Employer or its
affiliates shall prohibit Employee from reporting, whether anonymously or on a
disclosure basis, possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or shall require Employee to notify the
Employer or its affiliates of any such report, and none of the Employer or any
of its affiliates will retaliate against Employee for any such report. In making
any such report, however, Employee is not authorized to disclose communications
with counsel that were made for the purpose of receiving legal advice, that
contain legal advice or that are protected by the attorney work product or
similar privilege.
5.    Non-Compete and Non-Solicitation Provisions.
5.1    Non-Compete. As a condition to Employer’s obligations under this
Agreement, Employee agrees that for a period of one (1) year following the
effective date of separation of employment from Employer, anywhere in the world
(and each incorporated and unincorporated area thereof), Employee will not own,
manage, operate, control, be employed by, act as an agent for, participate in or
be connected in any manner with the ownership, management, operation or control
of any business which is engaged in wholesale distribution of computer hardware
and/or software products or mobility products or IT services as its primary line
of business, including but not limited to Ingram-Micro or its affiliates,
ALSO/Actebis, West Coast, Arrow Electronics, Inc., Avnet, Synnex, Brightstar,
CDW, Amazon, D&H Distributing Co, Insight, Pivot and Dell. Nothing contained in
this Section 5.1 shall be interpreted to prohibit Employee from owning stock in
publicly traded corporations that may compete with Employer provided such stock
ownership does not represent a majority or controlling interest in such
corporations.

5

--------------------------------------------------------------------------------



5.2    Non-Solicitation. Employee also agrees that for a period of one (1) year
following the effective date of separation of employment from Employer, Employee
will not: (i) directly or indirectly, hire or participate in the hiring of any
employee of Employer or its subsidiaries, provided, however that this
restriction shall not apply either to former employees of Employer or to
employees who respond to a general advertisement; (ii) solicit or induce, or
attempt to solicit or induce, any employee of Employer or its subsidiaries to
leave Employer for any reason; and (iii) solicit or induce, or attempt to
solicit or induce any customer of or vendor to Employer or its subsidiaries to
stop doing business with or move some or all of such customer or vendor business
to a person or entity other than Employer and its subsidiaries. Employee
acknowledges that irreparable harm will be suffered by Employer in the event of
the breach or potential breach by Employee of any of Employee’s obligations
under this Section 5.
5.3    Invalid Provision. The validity or unenforceability of any provision of
this Section 5 shall not affect the validity or enforceability of any other
provision of this Agreement. Employee and Employer have specifically agreed and
acknowledged that the provisions in Section 5 are fair, reasonable and material.
If the scope of any restriction or covenant contained herein should be or become
too broad or extensive to permit enforcement to its fullest extent, then such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Employee hereby consents and agrees that (a) it is the parties
intention and agreement that this Section 5 be enforced as written, and (b) in
the event a court of competent jurisdiction should determine that any
restriction or covenant is too broad or extensive to permit enforcement to its
fullest extent, the scope of any such restriction or covenant may be modified
but only as necessary as the court, in its judgment, deems warranted in order to
have the fullest enforcement possible consistent with governing law.
5.4    Interpretation. Should any provision of this Section 5 be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Section 5 in full force and effect.
6.    Equitable Relief and Survival. The parties acknowledge that if Employee
were to breach the provisions of Sections 4 or 5 hereof, money damages alone
would not be a sufficient remedy. Therefore, the parties agree that, in addition
to money damages and any other relief available, Employer shall also be entitled
to obtain an injunction or other equitable relief to enforce the provisions of
Sections 4 and/or 5. The provisions of Sections 4, 5 and 6 shall survive the
termination of this Agreement indefinitely.
EMPLOYEE HAS CAREFULLY READ AND CONSIDERED SECTIONS 4, 5 AND 6, ABOVE AND AGREES
THAT THEY ARE FAIR, REASONABLE AND REASONABLY REQUIRED TO PROTECT EMPLOYER’S
LEGITIMATE BUSINESS INTERESTS. EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

6

--------------------------------------------------------------------------------



7.    Termination.
7.1    Employment Termination in General. Anything contained in this Agreement
to the contrary notwithstanding, Employee’s employment with Employer under this
Agreement is “at will” and may be terminated by either party at any time upon 15
days advance written notice to the other party, but subject to the provisions of
this Section 7.
7.2    Severance Benefits. The Employee is entitled to participate in the
Employer’s Executive Severance Plan as in effect from time to time as a “Tier 1”
participant. Employee shall be entitled to any benefits payable under Employer’s
Executive Severance Plan, but only if and as provided for therein, subject to
the following modifications (which apply to Employee only, and no other
participant thereunder) and provided, further, that no modification, amendment
or termination of the Executive Severance Plan shall be applicable to Employee
during the term of his employment with Employer (or during the “Benefits Period”
as defined in the Executive Severance Plan) without Employee’s prior written
consent:
(a)
a termination of Employee’s employment for “gross misconduct” shall be limited
only to circumstances where the CEO makes a good faith determination that one or
more of the following acts or omissions by Employee has both occurred and
resulted in (or is reasonably likely to result in) material harm or damage to
Employer or Employer’s reputation:

(i)
a willful and repeated material failure to follow the reasonable and lawful
instructions of the CEO or a material breach of duties specified in Section 1.2
of this Agreement;

(ii)
a misappropriation of Employer’s property or act of fraud or embezzlement which
is willful and material;

(iii)
a willful and material violation of Employer’s written policies applicable to
all executive officers of Employer that are provided to Employee, including,
without limitation, its Code of Conduct;

(iv)
conviction or a plea of “no contest” (or equivalent) to a crime involving breach
of trust, a felony or state or federal securities laws; or

(v)
willful action by, or directed by, Employee that results in a material violation
by Employer of applicable securities laws and regulations, listing standards or
other material compliance requirements imposed upon Employer;

The foregoing items (i) through (v) are an exclusive list of the acts or
omissions that shall be considered “gross misconduct.” For the avoidance of
doubt, failure to achieve Employee’s performance objectives will not be
considered “gross misconduct.” No act, or failure to act, by Employee shall be
considered “willful” unless committed without a reasonable belief that the act
or omission was lawful and in the Employer's best interest. The CEO shall
provide Employee

7

--------------------------------------------------------------------------------



with 15 days advance written notice specifically detailing the basis for a
termination of employment for gross misconduct. During the 15 day period after
Employee has received such notice, Employee shall have the opportunity to cure
any of the above, that are reasonably subject to cure, and also to present his
reasons to the CEO as to why the circumstances do not or should not give rise to
“gross misconduct” hereunder (with the assistance of Employee's legal
representative) before any termination for gross misconduct is finalized by the
CEO. Employee shall continue to receive the compensation and benefits provided
by this Agreement during the 15 day period after receiving the written notice of
the Employer's intention to terminate Employee's employment for gross
misconduct.
(b)
a termination by Employee of his employment will be deemed to be effected for
"Good Reason" if any of the following occur without Employee's prior express
written consent:

(i)
there is no Bonus Plan available to Employee;

(ii)
Employee ceases to report directly to the CEO;

(iii)
Employee's principal place of employment with Employer is relocated to more than
fifty (50) miles from the work location specified above in Section 1.2; and

(iv)
Employer breaches any material provision of this Agreement or any of its other
agreements with Employee (including without limitation Employer's failure to
timely provide Employee the cash compensation, equity compensation and/or
employee benefits owed to Employee under this Agreement.

The foregoing items (i) through (iv) are an exclusive list of the acts or
omissions that shall be considered “Good Reason.” In order to provide Employer a
reasonable opportunity to cure circumstances constituting “Good Reason,” the
Employee shall provide Employer with 30 days advance written notice of
Employee’s intention to terminate employment for Good Reason, specifically
detailing the basis for a termination of employment for Good Reason. During the
30-day period after Employer has received such notice, Employer shall have the
opportunity to cure any of the above that are reasonably subject to cure. In the
event the Employer fails to cure, Employee shall be entitled to terminate
employment for Good Reason. If Employer cures, then Employee shall be deemed to
have withdrawn his intention to terminate and Employee’s employment shall
continue.
(c)
Employee shall be entitled to severance payments and benefits under the
Executive Severance Plan if (i) Employee terminates his employment for Good
Reason, (ii) the Employer terminates Employee's employment for any reason other
than gross misconduct (each of (i) and (ii), a "Qualifying Termination"). In the
event of a Qualifying Termination, Employee shall also be entitled to receive
payments and benefits payable with respect to such termination of employment
under the terms of the plans and the payments and benefits as described in


8

--------------------------------------------------------------------------------



Sections 7.2(d) and (e) of this Agreement. Section IV.5. of the Executive
Severance Plan shall be modified such that severance payments will be made to
Employee’s estate or heirs in the event of Employee’s death during the Benefits
Period.
(d)
For purposes of determining the “Benefits Period” under Section IV.1.(b) of the
Executive Severance Plan, such period shall be deemed to be twenty-four (24)
months for payments of Base Salary; and a pro rata portion of the Target Bonus
for the Fiscal Year of termination shall be paid to Employee in accordance with
Article IV.2 of the Executive Severance Plan (but in no event later than 75 days
after the end of the Fiscal Year of Employee’s termination).

(e)
Any unvested Buy-Out RSUs shall become fully vested and payable no later than 30
days after a termination.

8.    Arbitration. The parties hereto agree that, except as provided in
Section 6 above relating to enforcement of the covenants set forth in Sections 4
and 5 of this Agreement, any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes subject to the following: (a) such
arbitration shall take place in Clearwater, Florida; and (b) discovery in such
arbitration shall be governed by the Federal Rules of Civil Procedure.
Arbitration-specific costs and fees (such as the cost of the arbitrator(s)) will
be fully paid by the Employer.
9.    Withholding Of Taxes. Employer shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.
10.    Clawback. Notwithstanding anything in this Agreement to the contrary,
Employee acknowledges that Employer may be entitled or required by law,
Employer’s policy (the “Clawback Policy”) or the requirements of an exchange on
which the Employer’s shares are listed for trading, to recoup compensation paid
to the Employee pursuant to this Agreement or otherwise, and Employee agrees to
comply with any Employer request or demand for recoupment. Employee acknowledges
that the Clawback Policy may be modified from time to time in the sole
discretion of Employer and without the consent of the Employee, and that such
modification will be deemed to amend this Agreement. Employee further
acknowledges and agrees that the Clawback Policy as in effect from time to time
shall apply to any and all payments of compensation and benefits (other than
Employee’s base salary and benefits under any tax-qualified retirement plan or
health and welfare plan) as specified in the Clawback Policy.
11.    Miscellaneous.
11.1    Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is declared invalid by a court of
competent jurisdiction for any reason whatsoever and cannot be modified to be
enforceable, its invalidity will not affect the validity of the remainder of the
Agreement, which shall remain in full force and effect.

9

--------------------------------------------------------------------------------



11.2    Construction. The section headings or subsection headings have been
included for convenience only, are not part of this Agreement, and are not to be
taken as an interpretation of any provision hereof. References to gender shall
include each other gender, as appropriate. This Agreement may be executed in any
number of counterparts, all of which when taken together shall constitute but a
single instrument.
11.3    Entire Agreement; Amendments, Waiver. This Agreement contains the entire
agreement between the parties regarding the subject matter hereof and completely
and fully supersedes all other prior agreements, both written and oral, between
the parties relating to the subject matter hereof. Except as provided in Section
10, this Agreement may be amended, waived, changed, modified or discharged only
by an agreement in writing signed by the parties. No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
11.4    Attorneys’ Fees. Each party shall bear the cost of any attorneys’ fees
and expenses incurred in connection with enforcement of its respective rights
under this Agreement, provided that the arbitrator may award reasonable
attorneys’ fees and/or costs to the prevailing party in any arbitration
concerning the matters addressed in this Agreement
11.5    Indemnification. Employee shall be entitled to indemnification and
advancement of expenses to the fullest extent provided by Article VI of the
Employer's by-laws as in effect on the Effective Date or as may be amended from
time to time. No amendment to Article VI which would reduce Executive’s rights
to indemnification and advancement of expenses with respect to actions or
omissions which occurred prior to the date of such amendment shall apply to
Employee unless he has consented thereto in writing.
11.6    Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties, their successors, heirs and personal
representatives and other legal representatives. Except as provided below in
this Section 11.6, this Agreement shall not be assignable by either party.
Employee acknowledges that the services to be rendered by Employee are unique
and personal. Accordingly, Employee may not assign any of Employee’s rights or
delegate any of Employee’s duties or obligations under this Agreement. In the
event that all or substantially all of the business, assets and/or stock of the
Employer is sold or transferred, then this Agreement shall be binding on the
transferee of the business, assets and/or stock who Employer shall cause to
expressly assume in writing the Employer's obligations hereunder.
11.7    Mitigation. Employee shall be under no obligation to seek other
employment or to otherwise seek mitigation for any payments owed to Employee
under this Agreement and there shall be no offset against any amounts due
Employee under this Agreement.
11.8    Code Section 409A Matters. It is the parties intent that any amounts
payable under this Agreement and the Employer’s and Employee’s exercise of
authority or discretion hereunder shall be exempt from or comply with Section
409A of the Code (including the Treasury regulations and other published
guidance relating thereto) so as not to subject Employee to the payment of any
interest or additional tax imposed under Section 409A of the Code. In

10

--------------------------------------------------------------------------------



furtherance of this intent, (a) if the date of payment or the commencement of
any installment payments must be delayed for six months in order to meet the
requirements of Section 409A(a)(2)(B) of the Code applicable to “specified
employees,” then such payment or payments shall be so delayed and paid upon the
expiration of such six month period and (b) each payment which is conditioned
upon the Employee’s execution of a release and which is to be paid during a
designated period that begins in a first taxable year and ends in a second
taxable year shall be paid in the second taxable year. With regard to any
provision herein that provides for reimbursement of expenses, or in-kind
benefits, such reimbursements or in-kind benefits shall be paid in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). If any Treasury
regulations, guidance or changes to Section 409A would result in the Employee
becoming subject to interest and additional tax under Section 409A of the Code,
the Employer and Employee agree to amend this Agreement to bring this Agreement
into compliance with Code Section 409A.
11.9    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Employee, mailed notices shall be addressed to Employee at the home address that
Employee most recently communicated to the Employer in writing. In the case of
the Employer, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.
11.10    Authority. The parties hereto hereby represent that they each have the
authority to enter into this Agreement, and the Employee hereby represents to
the Employer that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Employee is a party. The Employee hereby further
represents to the Employer that he will not utilize or disclose any confidential
information obtained by the Employee in connection with any former employment
with respect to his duties and responsibilities hereunder.
11.11    Governing Law. This Agreement shall be subject to, and construed in
accordance with, the laws of the State of Florida, without reference to its
conflict of laws rules.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
By: /s/ Richard Hume                By:     /s/ Robert M. Dutkowsky        
Richard Hume                            Robert M. Dutkowsky
Chief Executive Officer
On behalf of Tech Data Corporation 



11